IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : No. 692 CIVIL PROCEDURAL RULES
                                         : DOCKET
REAPPOINTMENTS TO THE CIVIL              :
PROCEDURAL RULES COMMITTEE               :


                                      ORDER

PER CURIAM


         AND NOW, this 13th day of March, 2019, the following are reappointed as

members of the Civil Procedural Rules Committee for a term of three years, commencing

June 30, 2019:


                          The Honorable Christine A. Ward
                          Allegheny County

                          The Honorable Daniel J. Anders
                          Philadelphia

                          Stanley M. Stein, Esquire
                          Allegheny County